In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of North Hempstead, dated November 18, 1998, which, after a hearing, denied the petitioner’s application for an area variance, the appeal is from a judgment of the Supreme Court, Nassau County (Dunne, J.), entered July 15, 1999, which granted the petition and remitted the matter to the Board for the issuance of an area variance conditioned upon the petitioner annually providing the Board with proof that at least six secured off-street parking spaces are available.
Ordered that the judgment is affirmed, without costs or disbursements.
To annul the determination of a zoning board of appeals made after a hearing with respect to an application for an area variance, the court must conclude that the determination is not supported by substantial evidence (see, Matter of Scarsdale Ave. Equities Assocs. v Board of Appeals, 199 AD2d 397, 399). Here, the determination of the Zoning Board of Appeals of the Town of North Hempstead was not supported by substantial evidence, and the benefit to the petitioner outweighed the detriment to the health, safety, and welfare of the community (see, Town Law § 267-b [3] [b]). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.